Title: From Thomas Jefferson to Isaac Weaver, Jr., 7 June 1807
From: Jefferson, Thomas
To: Weaver, Isaac, Jr.


                        
                            Sir
                            
                            Washington June 7. 07
                        
                        Your favor of March 30. never reached my hands till May 16. the friendly views it expresses of my conduct in
                            general give me great satisfaction. for these testimonies of the approbation of my fellow-citizens I know that I am
                            indebted more to their indulgent dispositions than to any peculiar claims of my own. for it can give no great claims to
                            any one to manage honestly & disinterestedly the concerns of others trusted to him. abundant examples of this are always
                            under our eyes. that I should lay down my charge at a proper season is as much a duty as to have borne it faithfully.
                            being very sensible of bodily decays from advancing years, I ought not to doubt their effect on the mental faculties. to
                            do so would evince either great self-love or little observation of what passes under our eyes: and I shall be fortunate if
                            I am the first to percieve and to obey this admonition of nature. that there are in our country a great number of
                            characters entirely equal to the management of it’s affairs, cannot be doubted. many of them indeed have not had
                            opportunities of making themselves known to their fellow citizens; but many have had, & the only difficulty will be to
                            chuse among them. these changes are necessary too for the security of republican government. if some period be not fixed,
                            either by the constitution or by practice, to the services of the first magistrate, his office, tho’ nominally elective,
                            will in fact be for life, & that will soon degenerate into an inheritance. among the felicities which have attended my
                            administration, I am most thankful for having been able to procure coadjutors so able, so disinterested & so harmonious.
                            scarcely ever has a difference of opinion appeared among us which has not, by candid consultation, been amalgamated into
                            something which all approved: and never one which in the slightest degree affected our personal attachments. the proof we
                            have lately seen of the innate strength of our government is one of the most remarkeable which history has recorded and
                            shews that we are a people capable of self government, & worthy of it. the moment that a proclamation apprised our
                            fellow citizens that there were traitors among them, & what was their object, they rose upon them wherever they lurked,
                            and crushed by their own strength what would have produced the march of armies & civil war in any other country. the
                            government which can wield the arm of the people must be the strongest possible.   I thank you for the interest you are so
                            kind as to express in my health & welfare, and return you the same good wishes with my salutations &
                            assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    